Title: Thomas Jefferson to James Monroe, 18 January 1819
From: Jefferson, Thomas
To: Monroe, James


          
            Monticello Jan. 18. 19.
          
          You oblige me infinitely, dear Sir, by sending me the Congressional documents in pamphlet form. for as they come out by peice-meal in the newspapers I never read them. and indeed I read no newspapers now but Ritchie’s, and in that chiefly the advertisements, as being the only truths we can rely on in a newspaper. but in a pamphlet, where we can go thro’ the whole subject when once taken up, and seen in all it’s parts, we avoid the risk of false judgment which a partial view endangers. on the subject of these communications I will venture a suggestion which, should it have occurred to yourself or to mr Adams as is probable, will only be a little labor lost. I propose then that you select mr Adams’s 4. principal letters on the Spanish subject, to wit, that which establishes our right to the Rio-bravo which was laid before the Congress of 1817.18. his letters to Onis of July 23. & Nov. 30. and to Erving of Nov. 28. perhaps also that of Dec. 2. have them well translated into French, and send English & French copies to all our ministers at foreign courts, and to our Consuls. the paper on our right to the Riobravo, and the letter to Erving of Nov. 28. are the most important, and are among the ablest compositions I have ever seen, both as to logic and style. a selection of these few in pamphlet form will be read by every body; but, by nobody, if buried among Onis’s long-winded and tergiversating diatribes, and all the documents; the volume of which alone will deter an European reader from ever opening it: indeed it would be worth while to have the two most important of these published in the Leyden gazette, from which it would go into the other leading gazettes of Europe. it is of great consequence to us, & merits every possible endeavor, to maintain in Europe a correct opinion of our political morality. these papers will place us erect with the world in the important cases of our Western boundary, of our military entrance into Florida, & of the execution of Arbuthnot and Ambrister. on the two first subjects it is very natural for an European to go wrong, and to give in to the charge of ambition, which the English papers (read every where) endeavor to fix on us. if the European mind is once set right on these points, they will go with us in all the subsequent proceedings, without further enquiry.   While on the subject of this correspondence, I will presume also to suggest to mr Adams the question whether he should not send back Onis’s letters in which he has the impudence to qualify you by the term ‘his Excellency’? an American gentleman in Europe can rank with the first nobility because we have no titles which stick him at any particular place in their line. so the President of the US. under that designation ranks with Emperors and kings, but add mr Onis’s courtesy of ‘his excellency,’ and he is then on a level with mr Onis himself, with the Governors of provinces, and even of every petty fort in Europe, or the colonies. I salute you with constant affection & respect.
          
            Th: Jefferson
          
        